[Cite as State v. Grubb, 2015-Ohio-3905.]


                                       COURT OF APPEALS
                                   DELAWARE COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



STATE OF OHIO                               :       JUDGES:
                                            :       Hon. William B. Hoffman, P.J.
        Plaintiff-Appellee                  :       Hon. Sheila G. Farmer, J.
                                            :       Hon. Patricia A. Delaney, J.
-vs-                                        :
                                            :
BRIAN GRUBB                                 :       Case No. 14 CAA 11 0074
                                            :
        Defendant-Appellant                 :       OPINION




CHARACTER OF PROCEEDING:                            Appeal from the Court of Common
                                                    Pleas, Case No. 14CR-I-01-0043-A




JUDGMENT:                                           Affirmed




DATE OF JUDGMENT:                                   September 23, 2015




APPEARANCES:

For Plaintiff-Appellee                              For Defendant-Appellant

BRIAN J. WALTER                                     JEFFREY P. ULRICH
140 North Sandusky Street                           P.O. BOX 1977
Delaware, OH 43015                                  Westerville, OH 43086
Delaware County, Case No. 14 CAA 11 0074                                             2

Farmer, J.

      {¶1}   On January 31, 2014, the Delaware County Grand Jury indicted appellant,

Brian Grubb, on one count of trafficking in heroin in violation of R.C. 2925.03 and one

count of possessing heroin in violation of R.C. 2925.11.      Said charges arose after

Delaware County Sheriff's Deputy, Sergeant Randy Pohl, stopped appellant after he

and Delaware County Sheriff's Deputy, Detective Shawn Wade, observed what they

believed to be a drug transaction.

      {¶2}   On April 23, 2014, appellant filed a motion to suppress, claiming no

probable cause to effectuate a stop. A hearing was held on September 8, 2014. By

judgment entry filed September 10, 2014, the trial court denied the motion.

      {¶3}   A jury trial commenced on October 30, 2014. The jury found appellant

guilty as charged. By judgment entry filed November 4, 2014, the trial court sentenced

appellant to eleven months in prison.

      {¶4}   Appellant filed an appeal and this matter is now before this court for

consideration. Assignment of error is as follows:

                                            I

      {¶5}   "THE TRIAL COURT ERRED WHEN IT FAILED TO SUPPRESS

EVIDENCE OBTAINED BY POLICE OFFICERS AFTER A TRAFFIC STOP WHERE

THE ARRESTING OFFICERS DID NOT HAVE "REASONABLE SUSPICION" OR

PROBABLE CAUSE TO STOP THE VEHICLE AND WHERE THERE WERE NO

EXIGENT CIRCUMSTANCES TO WARRANT THE SEARCH AND QUESTIONING OF

DEFENDANT."
Delaware County, Case No. 14 CAA 11 0074                                                      3


                                               I

       {¶6}   Appellant claims the trial court erred in denying his motion to suppress as

the arresting officers lacked reasonable suspicion of criminal behavior and probable

cause to stop his vehicle, and exigent circumstances were not present to warrant the

search and questioning of him. We disagree.

       {¶7}   There are three methods of challenging on appeal a trial court's ruling on a

motion to suppress. First, an appellant may challenge the trial court's findings of fact.

In reviewing a challenge of this nature, an appellate court must determine whether said

findings of fact are against the manifest weight of the evidence. State v. Fanning, 1

Ohio St.3d 19 (1982); State v. Klein, 73 Ohio App.3d 486 (4th Dist.1991); State v.

Guysinger, 86 Ohio App.3d 592 (4th Dist.1993). Second, an appellant may argue the

trial court failed to apply the appropriate test or correct law to the findings of fact. In that

case, an appellate court can reverse the trial court for committing an error of law. State

v. Williams, 86 Ohio App.3d 37 (4th Dist.1993).          Finally, assuming the trial court's

findings of fact are not against the manifest weight of the evidence and it has properly

identified the law to be applied, an appellant may argue the trial court has incorrectly

decided the ultimate or final issue raised in the motion to suppress. When reviewing

this type of claim, an appellate court must independently determine, without deference

to the trial court's conclusion, whether the facts meet the appropriate legal standard in

any given case. State v. Curry, 95 Ohio App.3d 93 (8th Dist.1994); State v. Claytor, 85

Ohio App.3d 623 (4th Dist.1993); Guysinger. As the United States Supreme Court held

in Ornelas v. U.S., 517 U.S. 690, 116 S.Ct. 1657, 1663 (1996), "…as a general matter
Delaware County, Case No. 14 CAA 11 0074                                                 4

determinations of reasonable suspicion and probable cause should be reviewed de

novo on appeal."

        {¶8}    In Terry v. Ohio, 392 U.S. 1, 22 (1968), the United States Supreme Court

determined that "a police officer may in appropriate circumstances and in an appropriate

manner approach a person for purposes of investigating possible criminal behavior

even though there is no probable cause to make an arrest." However, for the propriety

of a brief investigatory stop pursuant to Terry, the police officer involved "must be able

to point to specific and articulable facts which, taken together with rational inferences

from those facts, reasonably warrant that intrusion." Id. at 21. In forming reasonable

articulable suspicion, officers may "draw on their own experience and specialized

training to make inferences from and deductions about the cumulative information

available to them that 'might well elude an untrained person.' " United States v.

Arvizu, 534 U.S. 266, 273 (2002), quoting United States v. Cortez, 449 U.S. 411, 417–

418 (1981). Such an investigatory stop "must be viewed in the light of the totality of the

surrounding circumstances" presented to the police officer. State v. Freeman, 64 Ohio

St.2d 291 (1980), paragraph one of the syllabus.

        {¶9}    The facts surrounding the stop of the vehicle are not in dispute. The trial

court accurately summarized the facts in its September 10, 2014 judgment entry

denying the motion to suppress. The gravamen of this appeal is whether all of the

surrounding facts and circumstances of this case equate to reasonable suspicion of

criminal activity vis-á-vis appellant's theory of the observation of innocent everyday

activities.    We find that reasonable suspicion existed sub judice for the following

reasons.
Delaware County, Case No. 14 CAA 11 0074                                                5


      {¶10} Both officers, Detective Wade and Sergeant Pohl, are experienced drug

investigators with over thirty-five years experience between them. September 8, 2014

T. at 6-8, 30-33. They were traveling in separate unmarked vehicles, with Detective

Wade in the lead car. Id. at 12-13, 33-34, 39. Detective Wade exited off of the highway

and observed appellant's vehicle in front of him at the light at the end of the exit ramp,

neglecting to turn right. Id. at 9, 11. Detective Wade observed appellant on a cell

phone, looking around in an exaggerated fashion. Id. at 11. Detective Wade testified

the area is a common meeting location for drug transactions because of its proximity to

the highway. Id. at 10, 27. He had been involved in investigating drug transactions in

the same area over thirty times.     Id. at 10.    Appellant finally turned right and the

deputies followed him. Id. at 13, 34-35. Appellant turned into a gas station and pulled

into a parking spot. Id. at 13, 35-36. Two females immediately approached the vehicle.

Id. One of the females entered the vehicle and sat in the back seat for less than two

minutes. Id. at 13-15, 37. Detective Wade recognized the other female as a known

heroin addict. Id. at 14, 21. Sergeant Pohl also testified the area was a popular spot for

drug buys. Id. at 34-35. He observed "some kind of a transaction" between appellant

and the female in the vehicle.     Id. at 36-37.    After the female exited the vehicle,

appellant drove out of the gas station without ever going into the store or getting any

services, and Sergeant Pohl followed him and stopped him. Id. at 16, 18, 21, 38-39.

The females entered the store and went to the restroom. Id. at 15-17. When they

returned to their vehicle, Detective Wade stopped them. Id. at 19.

      {¶11} Both officers opined they believed they had witnessed a drug transaction

based upon the area as a known drug buy location, appellant's exaggerated movements
Delaware County, Case No. 14 CAA 11 0074                                                      6


while on the cell phone, the identification of one of the females as a known heroin

addict, and the quick meeting in the vehicle. Id. at 10-12, 14-15, 27, 34-35, 39.

       {¶12} All of these known facts, as well as the testimony of two very experienced

drug enforcement officers, lead to the conclusion of a reasonable suspicion of criminal

behavior.     Although parts of the transaction are susceptible to an innocent

interpretation, the totality of all the facts equate to a reasonable articulable suspicion.

       {¶13} Upon review, we find the trial court did not err in denying appellant's

motion to suppress.

       {¶14} The sole assignment of error is denied.

       {¶15} The judgment of the Court of Common Pleas of Delaware County, Ohio is

hereby affirmed.

By Farmer, J.

Hoffman, P.J. and

Delaney, J. concur.


SGF/sg 824